Case: 17-30839      Document: 00514533218         Page: 1    Date Filed: 06/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-30839                             FILED
                                  Summary Calendar                       June 28, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
DERRICK LAMONT MASSENBURG,

                                                 Petitioner-Appellant

v.

M. A. STANCIL, Warden, United States Penitentiary, Pollock,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CV-776


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Derrick Lamont Massenburg, federal prisoner #
23774-056, appeals the dismissal of his 28 U.S.C. § 2241 petition. Massenburg
was previously convicted of conspiracy to commit armed bank robbery, armed
bank robbery, carrying a firearm during a crime of violence, and escape, for
which he was sentenced to 363 months of imprisonment. In his § 2241 petition,
Massenburg argued that, in light of Mathis v. United States, 136 S. Ct. 2243


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-30839   Document: 00514533218     Page: 2   Date Filed: 06/28/2018


                                 No. 17-30839

(2016), his bank robbery conviction no longer qualifies as a predicate offense
for his 18 U.S.C. § 924(c) conviction for carrying a firearm during a crime of
violence. On appeal, he asserts that, in light of Mathis, he “may have been
convicted of a nonexistent offense” and “that this error results in a miscarriage
of justice.”
      The district court did not err by dismissing Massenburg’s § 2241 petition.
See Padilla v. United States, 416 F.3d 424, 425 (5th Cir. 2005). Federal bank
robbery under 18 U.S.C. § 2113(a) categorically qualifies as a crime of violence
under U.S.S.G. § 4B1.2(a)(1). United States v. Brewer, 848 F.3d 711, 715-16
(5th Cir. 2017). Because § 4B1.2(a)(1) defines crime of violence “in exactly the
same manner as § 924(c)(3)(A),” United States v. Jones, 854 F.3d 737, 740
(5th Cir. 2017), Brewer necessarily dictates that federal bank robbery is also
categorically a crime of violence for the purposes of a § 924(c)(1) conviction.
Massenburg has thus failed to satisfy the requirements of the savings clause
of 28 U.S.C. § 2255(e). See Reyes-Requena v. United States, 243 F.3d 893, 904
(5th Cir. 2001). The judgment of the district court is AFFIRMED.




                                       2